UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1486



THOMAS C. SMITH, JR.,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICAN AIR FORCE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (CA-04-121-4)


Submitted:   June 23, 2005                 Decided:   June 28, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas C. Smith, Jr., Appellant Pro Se. Susan Lynn Watt, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Thomas C. Smith, Jr., appeals the district court’s order

dismissing without prejudice his civil complaint. We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.             See Smith v. United

States of Am. Air Force, No. CA-04-121-4 (E.D. Va. filed Feb. 9 &

entered Feb. 10, 2005). We dispense with oral argument because the

facts   and    legal   contentions   are     adequately    presented    in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                       AFFIRMED




                                     - 2 -